Case 1:18-cv-02916-RM-SKC Document 78 Filed 07/08/19 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02916-RM-SKC

  MARY FLORES, individually and on behalf of E.F., a minor child;
  JOEL FLORES, individually and on behalf of E.F., a minor child;
  BERTHA CEJA, on behalf of V.S., a minor child;
  MARIA CASTANEDA, on behalf of M.F. and J.F., minor children;
  B.F., an individual, on behalf of herself and those similarly-situated;
  JOHN DOES, 1-150, minor children.

         Plaintiffs,

  v.

  VICTORY PREPARATORY ACADEMY, a governmental entity;
  RON JAJDELSKI, in his individual and official capacities;
  JEFF SMITH, in his individual and official capacities;
  CAMIL DELACRUZ, in her individual and official capacities;
  ROSALIE MONTANO, in her individual and official capacities;
  NORMA CLINKINBEARD, in her individual and official capacities;
  JEFF REED, in his individual and official capacities;
  JAMES SEAY, in his individual and official capacities;
  NANCY BROOKS, in her individual and official capacities;
  JOHN DOES 1-10, in their individual and official capacities.

        Defendants.
  ______________________________________________________________________________

   MOTION TO STRIKE PLAINTIFFS’ NOTICES OF SUPPLEMENTAL AUTHORITY
  ______________________________________________________________________________

         Defendants move to strike Plaintiffs’ Notice of Supplemental Authority in Opposition to

  Defendants’ Motion to Dismiss (“Notice 1”, Docket No. 76) and Notice of Supplemental

  Authority in Support of Motion for Class Certification (“Notice 2”, Docket No. 77) (collectively,

  the “Notices”).
Case 1:18-cv-02916-RM-SKC Document 78 Filed 07/08/19 USDC Colorado Page 2 of 7




            D.C.Colo.LCivR 7.1 Certification: Undersigned counsel certifies that he conferred with

  Plaintiffs’ counsel regarding the basis for this motion and Plaintiffs oppose the relief sought

  herein.

            In the Notices, Plaintiffs request the Court consider as support to their Opposition to

  Defendants’ Motion to Dismiss (Docket No. 25) and Motion for Class Certification (Docket No.

  67), a “Notice of Breach” letter (the “Letter”) from the Colorado Charter School Institute

  (“CSI”) to Defendant Victory Preparatory Academy (“VPA”) that addresses aspects of VPA’s

  withdrawal and suspension policies. Plaintiffs characterize this Letter as “supplemental legal

  authority” that supports arguments made by Plaintiffs in response to the Motion to Dismiss and

  in the Motion for Class Certification. (Notice 1 at 1; Notice 2 at 2.) Defendants respectfully

  request the Court strike the Notices because the Letter: (1) is not “legal authority”; (2) cannot be

  considered at the motion to dismiss stage; and (3) is irrelevant to the Motion for Class

  Certification. Further, the Notices should be stricken because they violate the Court’s practice

  standards by providing supplemental briefing on arguments related to motions that have been

  fully briefed.

            1.     The Notices Should Be Stricken Because the Letter is Not Legal Authority.

            Plaintiffs incorrectly assert the Letter is “legal authority” and suggest the assertions made

  in the Letter have the force of law. Plaintiffs argue that because they did not have the Letter at

  the time they filed their Opposition to the Motion to Dismiss and Motion for Class Certification,

  that the Court should consider the Letter and that it is “persuasive legal authority”. (Notice 1 at

  3-4; Notice 2 at 4.) However, the Letter is not “legal authority”.




                                                      2
Case 1:18-cv-02916-RM-SKC Document 78 Filed 07/08/19 USDC Colorado Page 3 of 7




         CSI is a state agency that acts as the authorizer of VPA. Generally, charter schools in

  Colorado operate under the authorization of school districts or CSI. See generally, C.R.S. § 22-

  30.5-101 et seq. As an authorizer, CSI is generally tasked with monitoring the operations of its

  charter schools and the academic achievement of students attending these schools. C.R.S. § 22-

  30.5-503(B)(IV). However, charter schools authorized under school districts or CSI are

  provided substantial autonomy to pursue innovative programs and educational techniques that

  are suited to the students served and can operate free from certain statutes and rules governing

  traditional public schools. See, e.g., C.R.S. § 22-30.5-102(1) (generally describing purpose of

  charter schools); § 22-30.5-507(7) (providing that charter schools can operate free from certain

  statutes and rules governing traditional public schools).

         The relationship between CSI and its charter schools, such as VPA, is governed by a

  negotiated charter contract. See generally, C.R.S. § 22-30.5-508. At times, disputes arise

  between CSI and its charter schools, and these disputes are governed by C.R.S. § 22-30.5-107.5,

  which is required to be incorporated into each charter contract. C.R.S. § 22-30.5-509(1)(r).

  Should a dispute arise between CSI and one of its charter schools that cannot be resolved

  informally, the matter is submitted to an agreed upon form of alternative dispute resolution

  culminating in final written findings by a neutral third party. C.R.S. § 22-30.5-107.5(1)(b). If

  the parties do not agree to be bound by the findings, the matter can be submitted to the Colorado

  State Board of Education. C.R.S. § 22-30.5-107.5(3)(a). The decision of the State Board of

  Education is final and not subject to appeal. C.R.S. § 22-30.5-107.5(6).

         The Letter reflects a dispute between CSI and VPA, and these parties are currently

  addressing this dispute. There has been no adjudication of this dispute by a neutral third party or


                                                   3
Case 1:18-cv-02916-RM-SKC Document 78 Filed 07/08/19 USDC Colorado Page 4 of 7




  the State Board of Education. There have been no findings of fact or law by an adjudicative

  body. There has been no opportunity for the parties to present evidence and argument to an

  adjudicative body. The Letter merely reflects a dispute between CSI and one of its charter

  schools concerning aspects of the school’s policies.

         In sum, the Letter is misrepresented by Plaintiffs as legal authority with the force of law,

  which it is not. Defendants respectfully request that the Court strike the Notices.

         2.      Notice 1 Should Be Stricken Because the Letter Cannot Be Considered at the
                 Motion to Dismiss Stage.

         “At the motion to dismiss stage, courts generally cannot consider evidence outside of the

  pleadings.” Froid v. Ditech Fin., LLC, 2018 WL 835041, at *2 (D. Colo. Feb. 13, 2018). By

  requesting the Court consider factual, not legal, material that is outside of the pleading, as

  supplemental support for their Opposition to the Motion to Dismiss, Plaintiffs are essentially

  amending their Complaint. “It is a basic principle that the complaint may not be amended by the

  briefs in opposition to a motion to dismiss … [and] consideration of a motion to dismiss is

  limited to the pleadings.” Thomason v. Nachtrieb, 888 F.2d 1202, 1205 (7th Cir. 1989); see also

  In re Qwest Commc’ns Int’l, Inc., 396 F. Supp. 2d 1178, 1203 (D. Colo. 2004) (“plaintiffs may

  not effectively amend their Complaint by alleging new facts in their response to a motion to

  dismiss.”). Plaintiffs provide no basis for why the Court can or should consider Notice 1 and the

  Letter as support for their Opposition to the Motion to Dismiss. Instead, Plaintiffs have simply

  filed material that is outside of the pleadings and requests the Court consider it to deny a motion

  to dismiss without providing a legal basis for the request. Defendants’ respectfully request that

  the Court strike Notice 1 because the Letter should not be considered at the motion to dismiss

  stage and Notice 1 amounts to an impermissible amendment of the Complaint.

                                                    4
Case 1:18-cv-02916-RM-SKC Document 78 Filed 07/08/19 USDC Colorado Page 5 of 7




         3.      Notice 2 Should Be Stricken Because it is Irrelevant to the Motion for Class
                 Certification.

         In their Motion for Class Certification, Plaintiffs seek certification for a class to challenge

  “policies that facially violate procedural due process requirements”. (Mot. for Class

  Certification at 2.) Defendants oppose this class on grounds that the claim is moot and even if it

  is not moot, certification is unnecessary for a facial challenge like the one brought by Plaintiffs.

  (Opp. To Mot. for Class Certification at 14-18.) Notice 2 describes, at length, CSI’s assertions

  that VPA’s withdrawal and suspension policies do not provide proper procedural protections

  under state law. Notice 2 relates solely to the merits of the facial challenge being asserted by

  Plaintiffs in Claim Five of their Complaint. Notice 2 and the Letter contain nothing relevant to

  the legal arguments made by Defendants to defeat class certification. Defendants respectfully

  request that the Court strike Notice 2 and the Letter as they have no bearing on the determination

  of the Motion for Class Certification.

         4.      The Notices Should Be Stricken Because They Provide Briefing in Support of
                 Arguments Related to Motions that Have Been Fully Briefed, in Violation of
                 the Court’s Practice Standards.

         Under the Court’s practice standards, after motions have been fully briefed, no surreply

  or further briefing is permitted without leave of court. Civ. Practice Standard IV.D.3. Plaintiffs’

  Notices do much more than provide notice to the Court of the supposed new “legal authority”.

  Rather, Plaintiffs provide detailed analysis of the Letter and present argument related to how

  certain portions of the Letter support Plaintiffs’ arguments and allegedly undermine Defendants’

  arguments. Plaintiffs are providing further briefing in support of arguments made related to

  motions that have been fully briefed in violation of the Court’s practice standards, and the

  Notices should be stricken.

                                                    5
Case 1:18-cv-02916-RM-SKC Document 78 Filed 07/08/19 USDC Colorado Page 6 of 7




                                           CONCLUSION

         Plaintiffs submit to the Court, two Notices of Supplemental Authority that provide

  briefing in support of arguments related to motions that have been fully briefed, in violation of

  the Court’s practice standards. Plaintiffs assert the Letter should be considered by the Court

  because it is “persuasive legal authority” but the Letter is not legal authority. Further, through

  Notice 1, Plaintiffs submit to the Court material that cannot be considered at the motion to

  dismiss stage and through Notice 2, Plaintiffs submit material that is irrelevant to the applicable

  motion. Defendants respectfully request that the Court strike the Notices.

         RESPECTFULLY SUBMITTED this 8th day of July, 2019.

                                        SEMPLE, FARRINGTON, EVERALL & CASE, P.C.

                                                        By:    s/ Daniel P. Spivey
                                                                Michael Brent Case
                                                                Daniel P. Spivey
                                                                1120 Lincoln Street, Suite 1308
                                                                Denver, CO 80203
                                                                (303) 595-0941
                                                                bcase@semplelaw.com
                                                                dspivey@semplelaw.com




                                                   6
Case 1:18-cv-02916-RM-SKC Document 78 Filed 07/08/19 USDC Colorado Page 7 of 7




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of July, 2019, a correct copy of the foregoing was filed
  and served via CM/ECF to the following:

  Iris Halpern, Esq.
  Nicholas A. Lutz, Esq.
  Matthew J. Cron, Esq.
  2701 Lawrence Street, Ste. 100
  Denver, CO 80205
  ih@rmlawyers.com
  nl@rmlawyers.com
  mc@rmlawyers.com


                                                By:    s/ Elaine Montoya




                                                   7
